Exhibit 10.1 EMTEC, INC. AMENDED AND RESTATED 2006 STOCK-BASED INCENTIVE COMPENSATION PLAN STOCK APPRECIATION RIGHT AWARD AGREEMENT THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (this Agreement), is dated as of February 4, 2013 (the Grant Date) by and between Emtec, Inc. (the Company), and Dinesh R. Desai (the Participant). This Agreement is made and entered into pursuant to the Emtec, Inc. Amended and Restated 2006 Stock-Based Incentive Compensation Plan (the Plan). R E C I T A L S : WHEREAS, the Company has adopted the Plan for the benefit of selected Employees and Nonemployee Directors; and WHEREAS, the Company desires to grant to the Participant on the Grant Date a stock appreciation right covering shares of common stock, $0.01 par value, of the Company (Common Stock) pursuant to the Plan and on the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Company and the Participant, intending to be legally bound, hereby agree as follows: Section 1.
